Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden and the inventions have a valid unity of invention.  This is not found persuasive because whether or not there is a search burden is not a factor considered when restricting a 371 application.  Furthermore, the restriction due to lack of unity was proper because all the groups required the technical feature of a culture medium with the claimed oligopeptide which is taught in the prior art reference cited.  This culture medium does not contribute over the prior art since a culture medium with a claimed dipeptide is taught by Chalisova (1st page).
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 states that an oligopeptide of 2-10 amino acids must be present in the culture medium; however, the same claim later states the oligopeptide should be a dipeptide or tripeptide which would mean that the oligopeptide can only be composed of two or three amino acids in length instead of 4-10 amino acids.  Since there is this conflict within claim 18, the appropriate metes and bounds cannot be adequately established.  Because of the claim construction confusion, examiner will interpret the claim broadly as only requiring “at least one oligopeptide of 2-10 amino acids in length, said amino acids being natural amino acids and at least one of said amino acids being lysine and one further amino acid is selected from the group consisting of cysteine (Cys), cystine (Cyss), leucine (Leu), tyrosine (Tyr), valine (Val), and Isoleucine (Ile).”





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20130189737)

as in instant Claim 18, further comprising at least one carbohydrate, at least one free amino acid, at least one inorganic salt, a buffering agent, and/or at least one vitamin (Paragraphs 42 and 43) as in instant Claim 19, A growth factor is optional (Paragraph 42) as in instant Claim 20, the culture medium is in liquid form (Paragraph 42) as in instant Claim 21, a serum-free medium or a defined medium (Paragraph 43) as in instant Claim 22, the culture medium in which the amino acids remain in the medium at a greater concentration than an average cell culture medium without oligopeptides (Paragraphs 42-44) as in instant Claim 23.

The reference anticipates the claim limitations


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 20110262965) in view of Ogawa (US 20130130317)

Barrett teaches a culture medium comprising at least one oligopeptide.  The reference states that the dipeptide used can include x-cysteine where X can be any amino acid.  Any amino acid would include lysine (Paragraph 12).  Paragraph 40 states as in instant Claim 18, 
	Although the Barrett reference states that any amino acid may be combined with cysteine, it does not expressly teach that the amino acid is lysine.  However, Ogawa teaches a dipeptide of Lys-Cys used in its culture medium (Paragraph 71).  An artisan would have been motivated to have used the Lys-Cys taught in Ogawa as the dipeptide used in the culture medium of the Barrett reference because Barrett teaches that its culture medium supports maximal cell growth and/or protein/viral production (Paragraph 10), and Ogawa teaches that its lysine-cysteine dipeptide helps to improve the ability of the culture to produce a substance such as protein.  Because the abstract of Ogawa states that its medium components promote production of substances, there would be a high expectation for success as in instant Claim 18.  
Barrett teaches at least one carbohydrate, at least one free amino acid, at least one inorganic salt, a buffering agent, and at least one vitamin (Paragraph 3, Paragraphs 17-18, 19, Paragraph 25, Paragraph 117, Paragraph 124, Paragraphs 126-128) as in instant Claim 19, Paragraph 101 states that some embodiments do not require growth factors as in instant Claim 20, the culture medium which is in liquid or powder form (Paragraph 12) and granulated (Paragraph 37) as in instant Claim 21, wherein the medium is serum-free medium or a defined medium (Paragraph 10) as in instant Claim 22, Paragraph 14 states that the concentration of cysteine would be about 1 to about 25 times the concentration of normal medium as in instant Claim 23.

	Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Conclusion


All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657